NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0160n.06

                                          No. 20-3980


                         UNITED STATES COURTS OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                                Mar 25, 2021
                                                        )
 TONG CHEN,                                                                 DEBORAH S. HUNT, Clerk
                                                        )
        Petitioner,                                     )
                                                        )
 v.                                                            ON PETITION FOR REVIEW
                                                        )
                                                               FROM THE UNITED STATES
                                                        )
 MERRICK B. GARLAND, Attorney General,                         BOARD OF IMMIGRATION
                                                        )
                                                               APPEALS
        Respondent.                                     )
                                                        )


BEFORE:       GIBBONS, COOK, and LARSEN, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. The Board of Immigration Appeals (BIA)

denied Tong Chen’s motion to reopen his immigration proceedings because it concluded that

Chen’s motion was barred by 8 U.S.C. §§ 1229a(c)(7)(A) and 1229a(c)(7)(C)(i), which limit when

and how many times a petitioner may file a motion to reopen his proceedings. In his petition for

review of the BIA’s decision, Chen argues that his motion to reopen falls within the “changed

country conditions” exception to § 1229a’s so-called time and number requirements. See 8 U.S.C.

§ 1229a(c)(7)(C)(ii). Because we find that the BIA did not abuse its discretion in denying Chen’s

motion, we deny Chen’s petition for review.

       Chen, a native and citizen of the People’s Republic of China, entered the United States in

2000 seeking asylum. After Chen failed to appear at his first removal hearing, an immigration

judge issued an order for Chen’s removal. Upon learning of this in absentia removal order, Chen

re-applied for asylum and, in the alternative, withholding of removal under 8 U.S.C. § 1231(b)(3)
No. 20-3980, Chen v. Garland


and the Convention Against Torture. The immigration judge granted Chen a new hearing to pursue

these claims.

       At his hearing, which was held in 2010, Chen alleged that he could not safely return to

China because he was a practicing Christian facing religious persecution in his home country.

After considering the evidence, the immigration judge denied Chen’s application for asylum

because it was untimely. She also denied Chen’s motion for withholding of removal because she

concluded that Chen’s claim of persecution was not credible. Chen appealed, and the BIA

dismissed his appeal because it concluded that the immigration judge’s credibility finding was not

clearly erroneous and Chen had failed to carry his burden on his claims for asylum and withholding

of removal. In 2016, Chen filed a motion to reopen the proceedings, and the BIA denied his

petition. Chen’s second motion to reopen the proceedings in 2018 ended with the same result.

       This case arises out of the denial of Chen’s third motion to reopen the BIA proceedings,

filed in 2019. Typically, a motion to reopen must be filed within ninety days of the final

administrative order of removal, and a petitioner may file only one such motion. 8 U.S.C.

§ 1229a(c)(7)(A), (C)(i); see also 8 C.F.R. § 1003.2(c)(2). Under these general rules, Chen’s

motion would clearly be barred; it was filed almost eight years after the BIA’s original decision

and it is his third motion. But, as with almost every rule, there are exceptions. Chen argues that

one of these exceptions—which allows for late and duplicitous motions when there are “changed

country conditions in the country of nationality”—applies in his case because recent reports have

claimed that the Chinese government is sanctioning “organ harvesting” from Christians and other

religious adherents. See 8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

       The BIA found that Chen could not take advantage of the changed-country-conditions

exception for two reasons. First, Chen had not shown that organ harvesting was not happening at



                                                -2-
No. 20-3980, Chen v. Garland


the time of his original hearing in 2010, so he had no proof that circumstances in China had

changed. See Zhang v. Holder, 702 F.3d 878, 880 (6th Cir. 2012) (“A petitioner seeking to reopen

a hearing after the 90-day timeline must show that conditions in the country to which the petitioner

will be removed have materially changed . . . .”). Second, Chen had not established a prima facie

claim for asylum and withholding of removal. See id. (“Once a petitioner establishes changed

country conditions, she must then establish a prima facie claim . . . for obtaining asylum or

withholding of removal.”).

       We review the BIA’s denial of Chen’s motion to reopen for abuse of discretion. Trujillo

Diaz v. Sessions, 880 F.3d 244, 248 (6th Cir. 2018). “We will find an abuse of discretion if the

BIA’s denial ‘was made without a rational explanation, inexplicably departed from established

policies, or rested on an impermissible basis such as invidious discrimination against a particular

race or group.’” Id. (quoting Allabani v. Gonzales, 402 F.3d 668, 675 (6th Cir. 2005)).

       Even assuming that Chen could prove changed country conditions, the BIA did not abuse

its discretion in concluding that Chen failed to establish a prima facie claim of entitlement to

asylum or withholding of removal. To satisfy his prima facie burden, Chen need not make a

“conclusive showing” that he is entitled to relief. Id. at 249 (quoting Vata v. Gonzales, 243 F.

App’x 930, 947 (6th Cir. 2007)). Instead, he must “present evidence that ‘reveals a reasonable

likelihood that the statutory requirements for relief have been satisfied.’” Id. at 249–50 (quoting

Alizoti v. Gonzales, 477 F.3d 448, 452 (6th Cir. 2007)). This evidence must “relate to [Chen]

individually, not to the population generally.” Harchenko v. INS, 379 F.3d 405, 410 (6th Cir.

2004) (quoting Dokic v. INS, 999 F.2d 539, 1993 U.S. App. LEXIS 19027, at *5 (6th Cir. 1993)

(table)). Thus, for his asylum claim, Chen bears the burden of showing a reasonable likelihood

that he has a “well-founded fear of persecution” in China. See 8 U.S.C. § 1101(a)(42). For his



                                                -3-
No. 20-3980, Chen v. Garland


withholding-of-removal claim under 8 U.S.C. § 1231(b)(3), he must show a reasonable likelihood

that his “life or freedom would be threatened” on account of his Christianity. And for his

withholding-of-removal claim under the Convention Against Torture, he must demonstrate a

reasonable likelihood that he would be tortured at the hands of (or with the consent of) a public

official. See 8 C.F.R. §§ 208.16(c)(2), 208.18(a)(1).

        To support his claim that he is eligible for asylum or withholding of removal, Chen

submitted an affidavit claiming that he is at risk of having his organs harvested if he returns to

China, photos and records to bolster his claim that he is a practicing Christian, a copy of a House

Resolution condemning the practice of organ harvesting in China, and two news articles discussing

organ harvesting in China.1 We assume for the purposes of this motion that Chen could prove that

he is a practicing Christian. See Trujillo Diaz, 880 F.3d at 252 (holding that the BIA’s role in

adjudicating a motion to reopen is like that of a court reviewing a motion for summary judgment,

meaning that the BIA must accept “reasonably specific facts” as true (citation omitted)); see also

Dieng v. Barr, 947 F.3d 956, 963 (6th Cir. 2020) (expressing concern that summary judgment may

be the wrong analogy but recognizing that panels of this court are currently bound to continue to

apply Trujillo Diaz). We also assume that Chen could prove that organ harvesting is happening in

China and that some Christians have been victims. See Trujillo Diaz, 880 F.3d at 252.

        Even with the benefit of these assumptions, however, Chen has not shown that there is a

reasonable likelihood that he—as an individual—will be persecuted or tortured if he returns to

China. As the BIA noted, Chen’s evidence states that the majority of organ harvesting victims

have been Falun Gong practitioners, not Christians. While some of his evidence also suggests that



1
  Chen also submitted a copy of the summary of the 2018 U.S. National Defense Strategy and an article discussing
that strategy, but he has not explained how the U.S. defense strategy—which does not mention organ harvesting or
oppression of Christians in China—would change his likelihood of persecution.

                                                      -4-
No. 20-3980, Chen v. Garland


Christians have been targeted, one of the news articles quotes a spokesperson for a charity who

had “never heard Christians were targeted” and who believed that if Christians were victimized, it

was “by chance.” AR 97, WorldWatch Monitor Article. Additionally, all of the sources that Chen

cites are from 2016, and there is no evidence in the record that this practice was ongoing at the

time Chen filed his motion to reopen in 2019. Finally, none of Chen’s evidence indicates whether

organ harvesting has ever taken place in Chen’s home province, Fujian. Without more evidence

showing that Chen himself would be reasonably likely to become a victim of organ harvesting if

he returns to China, we cannot say that the BIA’s decision that Chen did not carry his prima facie

burden was irrational, “inexplicably departed from established policies, or rested on an

impermissible basis.”2 See Trujillo Diaz, 880 F.3d at 248 (citation omitted); cf. Qiu v. Sessions,

870 F.3d 1200, 1200–01, 1204 (10th Cir. 2017) (granting a petition for review when the petitioner

submitted “numerous articles” containing statistics on the increasing persecution of Chinese

Christians, a report from the U.S. Commission on International Religious Freedom that noted that

there had been an “‘alarming increase in systematic, egregious, and ongoing abuses’ against

Christians,” and evidence that officials had “made threatening statements” about the petitioner and

persecuted her mother for her beliefs).

         Accordingly, we deny Chen’s petition for review.




2
  Although both of the news articles attached to Chen’s motion reference comprehensive reports about organ
harvesting in China—which would presumably include more information regarding the extent to which Christians
were targeted, whether this practice was likely to continue in the future, and where it was occurring—Chen did not
attach those reports to his motion, instead relying on his two-page affidavit, two short news articles, and a bare-bones
House Resolution.

                                                          -5-